Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Preliminary amendment filed 10/10/2022.
Claims 21-28, 29-37, 38-40 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2022, 10/18/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 22-28, 29, 31-37, 38, 40  is/are rejected under 35 U.S.C. 103 as being unpatentable over RYOO et al. (US 20200037345, hereinafter, RYOO’s 345)  in view of Babaei et al. (US 20180324635, Provisional application No. 62514292 )
Regarding to claim 21, US 20200037345 teaches receiving, from a network device, information for configuring a first resource without an associated dynamic grant; receiving, from the network device, a dynamic uplink grant via a physical downlink control channel, the dynamic uplink grant indicating a second resource for use in a transmission time interval (grant-free, grant-based resource) [see Paragraph 0398]; 
determining whether a predefined condition associated with a logical channel for the terminal device is met (determining whether a predefined condition associated with a logical channel for the terminal device is met) [see Paragraphs 0118 & 0120 & 0152 & 0156 & 0157-0165 & 0170-0216 & 0224 & 0238 & 0263 & 0264 & 0268 – 0272 & 0274-0379 & 0380-0398 & 0403-0422 & 0454, 0456, & 0457 & 0458 & 0462-0469]; 
in response to determining that the resource is available in the transmission time interval and the condition is met, transmitting uplink data to the network device on the logical channel using the first resource (the MAC entity shall allocate resources for all the data that is available for transmission on the logical channel before meeting the PBR of the lower priority logical channel(s);) [see Paragraph 0122] [see Paragraphs 0118 & 0120 & 0152 & 0156 & 0157-0165 & 0170-0216 & 0224 & 0238 & 0263 & 0264 & 0268 – 0272 & 0274-0379 & 0380-0398 & 0403-0422 & 0454, 0456, & 0457 & 0458 & 0462-0469]. [see Paragraph 0398].
However, US 20200037345 does not explicitly teach determining that the first resource overlaps the second resource.
(US 20180324635, Provisional application No. 62514292 ) , from the same or similar fields of endeavor, teaches receiving a uplink grant via a physical downlink control channel (PDCCH) [see Paragraph 0075];
determining that the first resource overlaps the second resource [see US 20180324635, Figure 22, Paragraph 0251] [see Provisional application 62514292, see Figure 22]; 
determining whether a first priority of a first logical channel that is associated with the first resource is greater than a second priority of a second logical channel that is associated with the second resource [see US 20180324635, Figure 22, Paragraph 0251] [see Provisional application 62514292, see Figure 22]; and 
based on the determining that the first resource overlaps the second resource and the determining determining that the first priority is greater than the second priority, transmitting uplink data to the network device on the first logical channel using the first resource; or based on the determining that the first resource overlaps the second resource and the determining determining that the first priority is not greater than the second priority, transmitting further uplink data to the network device on the second logical channel using the second resource (the first SR uplink resources and the second SR uplink resources may comprise overlapping resources in a first time interval 
(e.g., first transmission time interval (TTI)). The wireless device may start a first SR process on the first SR uplink resources after data becomes available for one or more first logical channels. The wireless device may start a second SR process on the second SR uplink resources after data becomes available for one or more second logical channels. The one or more first logical channels may have higher priority than the one or more second logical channels. The wireless device may transmit a first SR signal corresponding to the first SR process in the first time interval (e.g., TTI). In an example, the wireless device may drop a second SR signal corresponding to the second SR process in the first time interval (e.g., TTI). In an example, the wireless device may not transmit the first SR signal and/or the second SR signa; in the first time interval (e.g., TTI). In an example, the wireless device may randomly (and/or based on UE implementation) drop one of a first SR signal corresponding to the first SR process and the second SR signal corresponding to the second SR process in the first time interval (e.g., TTI). In an example, the wireless device may transmit both a first SR signal corresponding to the first SR process and the second SR signal corresponding to the second SR process in the first time interval (e.g., TTI). In an example, the wireless device may transmit both a first SR signal corresponding to the first SR process and the second SR signal corresponding to the second SR process in the first time interval (e.g., TTI) and use different codes (e.g., CDMA codes). The base station may be able to distinguish the first SR signal and the second SR signal An example illustration in FIG. 22 shows a first SR process being associated with at least one first logical channel and a second SR process being associated with at least one second logical channel and the at least one second logical channel having a lower priority (P2) compared to the priority of the at least one first logical channel (P1). The example, in FIG. 22 shows that the wireless device drops the SR signal associated with the second SR in an overlapping resource. In an example, other parameters of the one or more first logical channels and the one or more second logical channels may be considered when deciding which SR signal to drop and which SR signal to transmit in an overlapping SR resource. In an example, the base station may distinguish the SR resources in a subframe e.g., when the SR signals are transmitted using different bits, times (e.g., a same TTI but different time), resource elements, resource blocks, codes, etc. In an example, the base station may not distinguish SR signals transmitted in a same resource. In an example, the wireless device may receive an uplink grant (e.g., by receiving a downlink control information (DCI) comprising/indicating the uplink grant) for a cell comprising transmission parameters for one or more transport blocks (TBs). In an example, the transmission parameters may comprise, transport block size, power control, radio resource allocation parameters, TTI/numerology and/or one or more TTIs/numerologies, MIMO parameters, etc. The wireless device may construct one or more TBs using the transmission parameters indicated in the uplink grant. The wireless device may transmit the one or more TBs employing the radio resource indicated by the uplink grant.) [see Paragraph 0251].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200037345 in view of 20180324635 because 20180324635  suggests that The scheduling request process needs to be enhanced to improve the efficiency of uplink scheduling in the wireless device. Example embodiments enhance the efficiency of the scheduling request process in the wireless network and the wireless device.

Regarding to claim 22, US 20200037345 and US 20180324635 teach the limitations of the claim 21 above.
However, US 20200037345 does not explicitly teach wherein the first priority of the first logical channel corresponds to a priority of the uplink data of which is carried on the first logical channel, and the second priority of the second logical channel corresponds to a priority of further uplink data of which is carried on the second logical channel.
US 20180324635, from the same or similar fields of endeavor, teaches wherein the first priority of the first logical channel corresponds to a priority of the uplink data of which is carried on the first logical channel, and the second priority of the second logical channel corresponds to a priority of further uplink data of which is carried on the second logical channel [see Figure 22 and Paragraph 0251].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200037345 in view of 20180324635 because 20180324635  suggests that The scheduling request process needs to be enhanced to improve the efficiency of uplink scheduling in the wireless device. Example embodiments enhance the efficiency of the scheduling request process in the wireless network and the wireless device.






Regarding to the claim 23, US 20200037345 and US 20180324635 teach the limitations of the claim 21 above.
However, US 20200037345 does not explicitly teach wherein the first priority and the second priority are received from the network device via logical channel configuration.
US 20180324635, from the same or similar fields of endeavor, teaches wherein the first priority and the second priority are received from the network device via logical channel configuration (wherein the first priority and the second priority are received from the network device via logical channel configuration) [see Paragraph 0194].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200037345 in view of 20180324635 because 20180324635  suggests that The scheduling request process needs to be enhanced to improve the efficiency of uplink scheduling in the wireless device. Example embodiments enhance the efficiency of the scheduling request process in the wireless network and the wireless device.

Regarding to the claim 24, US 20200037345 and US 20180324635 teach the limitations of the claim 21 above.
However, US 20200037345 does not explicitly teach wherein the information for configuring the first resource is received via a radio resource control signaling.
US 20180324635, from the same or similar fields of endeavor, teaches wherein the information for configuring the first resource is received via a radio resource control signaling (wherein the information for configuring the first resource is received via a radio resource control signaling) [see Paragraph 0194].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200037345 in view of 20180324635 because 20180324635  suggests that The scheduling request process needs to be enhanced to improve the efficiency of uplink scheduling in the wireless device. Example embodiments enhance the efficiency of the scheduling request process in the wireless network and the wireless device.


Regarding to the claim 25, US 20200037345 and US 20180324635 teach the limitations of the claim 21 above.
However, US 20200037345 does not explicitly teach wherein the information for configuring the first resource is received via a radio resource control signaling and a physical downlink control channel.
US 20180324635, from the same or similar fields of endeavor, teaches wherein the information for configuring the first resource is received via a radio resource control signaling and a physical downlink control channel (wherein the information for configuring the first resource is received via a radio resource control signaling and a physical downlink control channel) [see Paragraph 0194].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200037345 in view of 20180324635 because 20180324635  suggests that The scheduling request process needs to be enhanced to improve the efficiency of uplink scheduling in the wireless device. Example embodiments enhance the efficiency of the scheduling request process in the wireless network and the wireless device.


Regarding to the claim 26, US 20200037345 and US 20180324635 teach the limitations of the claim 21 above.
However, US 20200037345 does not explicitly teach wherein the information for configuring the first resource includes a periodicity of the first resource.
US 20180324635, from the same or similar fields of endeavor, teaches wherein the information for configuring the first resource includes a periodicity of the first resource (wherein the information for configuring the first resource includes a periodicity of the first resource) [see Paragraph 0194].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200037345 in view of 20180324635 because 20180324635  suggests that The scheduling request process needs to be enhanced to improve the efficiency of uplink scheduling in the wireless device. Example embodiments enhance the efficiency of the scheduling request process in the wireless network and the wireless device.

Regarding to the claim 27, US 20200037345 and US 20180324635 teach the limitations of the claim 21 above.
However, US 20200037345 does not explicitly teach wherein the first and second resources are allocated on a same carrier.
US 20180324635, from the same or similar fields of endeavor, teaches wherein the first and second resources are allocated on a same carrier (wherein the first and second resources are allocated on a same carrier) [see Paragraph 0194].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200037345 in view of 20180324635 because 20180324635  suggests that The scheduling request process needs to be enhanced to improve the efficiency of uplink scheduling in the wireless device. Example embodiments enhance the efficiency of the scheduling request process in the wireless network and the wireless device.

Regarding to the claim 28, US 20200037345 and US 20180324635 teach the limitations of the claim 21 above.
However, US 20200037345 does not explicitly teach wherein the first resource is allocated on a first carrier, and the second resource is allocated on a second carrier different from the first carrier .
US 20180324635, from the same or similar fields of endeavor, teaches wherein the first resource is allocated on a first carrier, and the second resource is allocated on a second carrier different from the first carrier (wherein the first resource is allocated on a first carrier, and the second resource is allocated on a second carrier different from the first carrier) [see Paragraph 0194].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200037345 in view of 20180324635 because 20180324635  suggests that The scheduling request process needs to be enhanced to improve the efficiency of uplink scheduling in the wireless device. Example embodiments enhance the efficiency of the scheduling request process in the wireless network and the wireless device.


Regarding to the claim 29, US 20200037345 teaches an apparatus, comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus at least to:
receiving, from a network device, information for configuring a first resource without an associated dynamic grant; receiving, from the network device, a dynamic uplink grant via a physical downlink control channel, the dynamic uplink grant indicating a second resource for use in a transmission time interval (grant-free, grant-based resource) [see Paragraph 0398]; 
determining whether a predefined condition associated with a logical channel for the terminal device is met (determining whether a predefined condition associated with a logical channel for the terminal device is met) [see Paragraphs 0118 & 0120 & 0152 & 0156 & 0157-0165 & 0170-0216 & 0224 & 0238 & 0263 & 0264 & 0268 – 0272 & 0274-0379 & 0380-0398 & 0403-0422 & 0454, 0456, & 0457 & 0458 & 0462-0469]; 
in response to determining that the resource is available in the transmission time interval and the condition is met, transmitting uplink data to the network device on the logical channel using the first resource (the MAC entity shall allocate resources for all the data that is available for transmission on the logical channel before meeting the PBR of the lower priority logical channel(s);) [see Paragraph 0122] [see Paragraphs 0118 & 0120 & 0152 & 0156 & 0157-0165 & 0170-0216 & 0224 & 0238 & 0263 & 0264 & 0268 – 0272 & 0274-0379 & 0380-0398 & 0403-0422 & 0454, 0456, & 0457 & 0458 & 0462-0469]. [see Paragraph 0398].
However, US 20200037345 does not explicitly teach determining that the first resource overlaps the second resource.
(US 20180324635, Provisional application No. 62514292 ) , from the same or similar fields of endeavor, teaches receiving a uplink grant via a physical downlink control channel (PDCCH) [see Paragraph 0075];
determining that the first resource overlaps the second resource [see US 20180324635, Figure 22, Paragraph 0251] [see Provisional application 62514292, see Figure 22]; 
determining whether a first priority of a first logical channel that is associated with the first resource is greater than a second priority of a second logical channel that is associated with the second resource [see US 20180324635, Figure 22, Paragraph 0251] [see Provisional application 62514292, see Figure 22]; and 
based on the determining that the first resource overlaps the second resource and the determining determining that the first priority is greater than the second priority, transmitting uplink data to the network device on the first logical channel using the first resource; or based on the determining that the first resource overlaps the second resource and the determining determining that the first priority is not greater than the second priority, transmitting further uplink data to the network device on the second logical channel using the second resource (the first SR uplink resources and the second SR uplink resources may comprise overlapping resources in a first time interval 
(e.g., first transmission time interval (TTI)). The wireless device may start a first SR process on the first SR uplink resources after data becomes available for one or more first logical channels. The wireless device may start a second SR process on the second SR uplink resources after data becomes available for one or more second logical channels. The one or more first logical channels may have higher priority than the one or more second logical channels. The wireless device may transmit a first SR signal corresponding to the first SR process in the first time interval (e.g., TTI). In an example, the wireless device may drop a second SR signal corresponding to the second SR process in the first time interval (e.g., TTI). In an example, the wireless device may not transmit the first SR signal and/or the second SR signa; in the first time interval (e.g., TTI). In an example, the wireless device may randomly (and/or based on UE implementation) drop one of a first SR signal corresponding to the first SR process and the second SR signal corresponding to the second SR process in the first time interval (e.g., TTI). In an example, the wireless device may transmit both a first SR signal corresponding to the first SR process and the second SR signal corresponding to the second SR process in the first time interval (e.g., TTI). In an example, the wireless device may transmit both a first SR signal corresponding to the first SR process and the second SR signal corresponding to the second SR process in the first time interval (e.g., TTI) and use different codes (e.g., CDMA codes). The base station may be able to distinguish the first SR signal and the second SR signal An example illustration in FIG. 22 shows a first SR process being associated with at least one first logical channel and a second SR process being associated with at least one second logical channel and the at least one second logical channel having a lower priority (P2) compared to the priority of the at least one first logical channel (P1). The example, in FIG. 22 shows that the wireless device drops the SR signal associated with the second SR in an overlapping resource. In an example, other parameters of the one or more first logical channels and the one or more second logical channels may be considered when deciding which SR signal to drop and which SR signal to transmit in an overlapping SR resource. In an example, the base station may distinguish the SR resources in a subframe e.g., when the SR signals are transmitted using different bits, times (e.g., a same TTI but different time), resource elements, resource blocks, codes, etc. In an example, the base station may not distinguish SR signals transmitted in a same resource. In an example, the wireless device may receive an uplink grant (e.g., by receiving a downlink control information (DCI) comprising/indicating the uplink grant) for a cell comprising transmission parameters for one or more transport blocks (TBs). In an example, the transmission parameters may comprise, transport block size, power control, radio resource allocation parameters, TTI/numerology and/or one or more TTIs/numerologies, MIMO parameters, etc. The wireless device may construct one or more TBs using the transmission parameters indicated in the uplink grant. The wireless device may transmit the one or more TBs employing the radio resource indicated by the uplink grant.) [see Paragraph 0251].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200037345 in view of 20180324635 because 20180324635  suggests that The scheduling request process needs to be enhanced to improve the efficiency of uplink scheduling in the wireless device. Example embodiments enhance the efficiency of the scheduling request process in the wireless network and the wireless device.

Regarding to the claim 31, claim 31 is rejected the same limitations of the claim 22 above.

Regarding to the claim 32, claim 32 is rejected the same limitations of the claim 23 above.

Regarding to the claim 33, claim 33 is rejected the same limitations of the claim 24 above.

Regarding to the claim 34, claim 34 is rejected the same limitations of the claim 25 above.
Regarding to the claim 35, claim 35 is rejected the same limitations of the claim 26 above.

Regarding to the claim 36, claim 36 is rejected the same limitations of the claim 27 above.

Regarding to the claim 37, claim 37 is rejected the same limitations of the claim 28 above.

Regarding to the claim 38, US 20200037345 teaches a non-transitory computer readable medium having instructions stored thereon, the instructions, when executed on at least one processor, causing the at least one processor to at least: 
receiving, from a network device, information for configuring a first resource without an associated dynamic grant; receiving, from the network device, a dynamic uplink grant via a physical downlink control channel, the dynamic uplink grant indicating a second resource for use in a transmission time interval (grant-free, grant-based resource) [see Paragraph 0398]; 
determining whether a predefined condition associated with a logical channel for the terminal device is met (determining whether a predefined condition associated with a logical channel for the terminal device is met) [see Paragraphs 0118 & 0120 & 0152 & 0156 & 0157-0165 & 0170-0216 & 0224 & 0238 & 0263 & 0264 & 0268 – 0272 & 0274-0379 & 0380-0398 & 0403-0422 & 0454, 0456, & 0457 & 0458 & 0462-0469]; 
in response to determining that the resource is available in the transmission time interval and the condition is met, transmitting uplink data to the network device on the logical channel using the first resource (the MAC entity shall allocate resources for all the data that is available for transmission on the logical channel before meeting the PBR of the lower priority logical channel(s);) [see Paragraph 0122] [see Paragraphs 0118 & 0120 & 0152 & 0156 & 0157-0165 & 0170-0216 & 0224 & 0238 & 0263 & 0264 & 0268 – 0272 & 0274-0379 & 0380-0398 & 0403-0422 & 0454, 0456, & 0457 & 0458 & 0462-0469]. [see Paragraph 0398].
However, US 20200037345 does not explicitly teach determining that the first resource overlaps the second resource.
(US 20180324635, Provisional application No. 62514292 ) , from the same or similar fields of endeavor, teaches receiving a uplink grant via a physical downlink control channel (PDCCH) [see Paragraph 0075];
determining that the first resource overlaps the second resource [see US 20180324635, Figure 22, Paragraph 0251] [see Provisional application 62514292, see Figure 22]; 
determining whether a first priority of a first logical channel that is associated with the first resource is greater than a second priority of a second logical channel that is associated with the second resource [see US 20180324635, Figure 22, Paragraph 0251] [see Provisional application 62514292, see Figure 22]; and 
based on the determining that the first resource overlaps the second resource and the determining determining that the first priority is greater than the second priority, transmitting uplink data to the network device on the first logical channel using the first resource; or based on the determining that the first resource overlaps the second resource and the determining determining that the first priority is not greater than the second priority, transmitting further uplink data to the network device on the second logical channel using the second resource (the first SR uplink resources and the second SR uplink resources may comprise overlapping resources in a first time interval 
(e.g., first transmission time interval (TTI)). The wireless device may start a first SR process on the first SR uplink resources after data becomes available for one or more first logical channels. The wireless device may start a second SR process on the second SR uplink resources after data becomes available for one or more second logical channels. The one or more first logical channels may have higher priority than the one or more second logical channels. The wireless device may transmit a first SR signal corresponding to the first SR process in the first time interval (e.g., TTI). In an example, the wireless device may drop a second SR signal corresponding to the second SR process in the first time interval (e.g., TTI). In an example, the wireless device may not transmit the first SR signal and/or the second SR signa; in the first time interval (e.g., TTI). In an example, the wireless device may randomly (and/or based on UE implementation) drop one of a first SR signal corresponding to the first SR process and the second SR signal corresponding to the second SR process in the first time interval (e.g., TTI). In an example, the wireless device may transmit both a first SR signal corresponding to the first SR process and the second SR signal corresponding to the second SR process in the first time interval (e.g., TTI). In an example, the wireless device may transmit both a first SR signal corresponding to the first SR process and the second SR signal corresponding to the second SR process in the first time interval (e.g., TTI) and use different codes (e.g., CDMA codes). The base station may be able to distinguish the first SR signal and the second SR signal An example illustration in FIG. 22 shows a first SR process being associated with at least one first logical channel and a second SR process being associated with at least one second logical channel and the at least one second logical channel having a lower priority (P2) compared to the priority of the at least one first logical channel (P1). The example, in FIG. 22 shows that the wireless device drops the SR signal associated with the second SR in an overlapping resource. In an example, other parameters of the one or more first logical channels and the one or more second logical channels may be considered when deciding which SR signal to drop and which SR signal to transmit in an overlapping SR resource. In an example, the base station may distinguish the SR resources in a subframe e.g., when the SR signals are transmitted using different bits, times (e.g., a same TTI but different time), resource elements, resource blocks, codes, etc. In an example, the base station may not distinguish SR signals transmitted in a same resource. In an example, the wireless device may receive an uplink grant (e.g., by receiving a downlink control information (DCI) comprising/indicating the uplink grant) for a cell comprising transmission parameters for one or more transport blocks (TBs). In an example, the transmission parameters may comprise, transport block size, power control, radio resource allocation parameters, TTI/numerology and/or one or more TTIs/numerologies, MIMO parameters, etc. The wireless device may construct one or more TBs using the transmission parameters indicated in the uplink grant. The wireless device may transmit the one or more TBs employing the radio resource indicated by the uplink grant.) [see Paragraph 0251].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200037345 in view of 20180324635 because 20180324635  suggests that The scheduling request process needs to be enhanced to improve the efficiency of uplink scheduling in the wireless device. Example embodiments enhance the efficiency of the scheduling request process in the wireless network and the wireless device.

Regarding to the claim 40, claim 40 is rejected the same limitations of the claim 22 above.













Double Patenting
Claim 1 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. US 11395262  in view of  Babaei et al. (US 20180324635, Provisional application No. 62514292 ).
Regarding to the claim 1, claim 1  of U.S. Patent No. US 11395262  discloses 
receiving, from a network device, information for configuring a first resource without an associated dynamic grant; receiving, from the network device, a dynamic uplink grant via a physical downlink control channel, the dynamic uplink grant indicating a second resource for use in a transmission time interval.
However, claim 1  of U.S. Patent No. US 11395262  does not explicitly teach determining that the first resource overlaps the second resource.
(US 20180324635, Provisional application No. 62514292 ) , from the same or similar fields of endeavor, teaches receiving a uplink grant via a physical downlink control channel (PDCCH) [see Paragraph 0075];
determining that the first resource overlaps the second resource [see US 20180324635, Figure 22, Paragraph 0251] [see Provisional application 62514292, see Figure 22]; 
determining whether a first priority of a first logical channel that is associated with the first resource is greater than a second priority of a second logical channel that is associated with the second resource [see US 20180324635, Figure 22, Paragraph 0251] [see Provisional application 62514292, see Figure 22]; and 
based on the determining that the first resource overlaps the second resource and the determining determining that the first priority is greater than the second priority, transmitting uplink data to the network device on the first logical channel using the first resource; or based on the determining that the first resource overlaps the second resource and the determining determining that the first priority is not greater than the second priority, transmitting further uplink data to the network device on the second logical channel using the second resource (the first SR uplink resources and the second SR uplink resources may comprise overlapping resources in a first time interval 
(e.g., first transmission time interval (TTI)). The wireless device may start a first SR process on the first SR uplink resources after data becomes available for one or more first logical channels. The wireless device may start a second SR process on the second SR uplink resources after data becomes available for one or more second logical channels. The one or more first logical channels may have higher priority than the one or more second logical channels. The wireless device may transmit a first SR signal corresponding to the first SR process in the first time interval (e.g., TTI). In an example, the wireless device may drop a second SR signal corresponding to the second SR process in the first time interval (e.g., TTI). In an example, the wireless device may not transmit the first SR signal and/or the second SR signa; in the first time interval (e.g., TTI). In an example, the wireless device may randomly (and/or based on UE implementation) drop one of a first SR signal corresponding to the first SR process and the second SR signal corresponding to the second SR process in the first time interval (e.g., TTI). In an example, the wireless device may transmit both a first SR signal corresponding to the first SR process and the second SR signal corresponding to the second SR process in the first time interval (e.g., TTI). In an example, the wireless device may transmit both a first SR signal corresponding to the first SR process and the second SR signal corresponding to the second SR process in the first time interval (e.g., TTI) and use different codes (e.g., CDMA codes). The base station may be able to distinguish the first SR signal and the second SR signal An example illustration in FIG. 22 shows a first SR process being associated with at least one first logical channel and a second SR process being associated with at least one second logical channel and the at least one second logical channel having a lower priority (P2) compared to the priority of the at least one first logical channel (P1). The example, in FIG. 22 shows that the wireless device drops the SR signal associated with the second SR in an overlapping resource. In an example, other parameters of the one or more first logical channels and the one or more second logical channels may be considered when deciding which SR signal to drop and which SR signal to transmit in an overlapping SR resource. In an example, the base station may distinguish the SR resources in a subframe e.g., when the SR signals are transmitted using different bits, times (e.g., a same TTI but different time), resource elements, resource blocks, codes, etc. In an example, the base station may not distinguish SR signals transmitted in a same resource. In an example, the wireless device may receive an uplink grant (e.g., by receiving a downlink control information (DCI) comprising/indicating the uplink grant) for a cell comprising transmission parameters for one or more transport blocks (TBs). In an example, the transmission parameters may comprise, transport block size, power control, radio resource allocation parameters, TTI/numerology and/or one or more TTIs/numerologies, MIMO parameters, etc. The wireless device may construct one or more TBs using the transmission parameters indicated in the uplink grant. The wireless device may transmit the one or more TBs employing the radio resource indicated by the uplink grant.) [see Paragraph 0251].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of  claim 1  of U.S. Patent No. US 11395262   in view of 20180324635 because 20180324635  suggests that The scheduling request process needs to be enhanced to improve the efficiency of uplink scheduling in the wireless device. Example embodiments enhance the efficiency of the scheduling request process in the wireless network and the wireless device.


Allowable Subject Matter
Claims 30, 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133. The examiner can normally be reached 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG T HO/Examiner, Art Unit 2412